Order entered March 21, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01666-CR
                                        No. 05-12-01667-CR

                                 ERASMO GARCIA, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-58343-Y, F10-61584-Y

                                              ORDER
       We GRANT Official Court Reporter Sharon Hazlewood’s March 17, 2013 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due FOURTEEN

DAYS from the date of this order.

       If the reporter’s record is not filed by the due date, the appeals will be abated for a

hearing in the trial court regarding the status of the reporter’s record.

       We DIRECT the Clerk of the Court to send a copy of this order, by electronic

transmission, to Sharon Hazlewood.


                                                         /s/   LANA MYERS
                                                               JUSTICE